DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 
Response to Amendment
Due to applicant’s amendment filed on July 27, 2022. Claims 1-11 were previously presented and are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feurer et al. (US 20130056479 – art of record; hereinafter Feurer) and further in view of Roberts (US 8152367 – art of record; hereinafter Roberts) and LaMere (US 8176749 – art of record; hereinafter LaMere).
Regarding claim 1, Feurer teaches an insulated transport container embodiment (10; as shown in Figs. 1-2; for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the insulated transport container comprises a receptacle (12) and a lid (14), wherein the receptacle has an outer upper rim portion (i.e. the lower horizontal surface denoted by the dark line in annotated Feurer Figs. 1 and 1a below), an inner upper rim portion (26) and a middle upper rim portion (i.e. in the form of circumferential step 30 in annotated Feurer Figs. 1 and 1a below) disposed between an outer upper edge portion and an inner upper edge portion (see annotated Feurer Figs. 1 and 1a below), and wherein at least one corner of the outer upper rim portion comprises an access portion (42), and wherein the middle upper rim portion comprises a circumferential projection (Feurer [0016-0019]).

    PNG
    media_image1.png
    918
    1313
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    662
    media_image2.png
    Greyscale

	Thus, Feurer fails to teach the insulating material to being a vacuum insulation material.
	Roberts is in the same field of endeavor as the claimed invention and Feurer, which is an insulated transport container (i.e. a portable cooler). Roberts teaches an insulated container embodiment (10; as shown in Figs. 1a-b; for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the insulated transport container is specifically a vacuum insulated transport container (see Roberts Col. 6 Ln. 2-12) that comprises a receptacle being made from vacuum insulated panel (VIP hereinafter) material and a lid also being made from the same VIP material, wherein the receptacle has an outer upper rim portion and a middle upper rim portion that comprises a circumferential projection (see annotated Roberts Fig. 1a below).

    PNG
    media_image3.png
    660
    1016
    media_image3.png
    Greyscale

	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insulating material (of Feurer) which is primarily expanded polypropylene foam EPP to be a VIP material (as taught by Roberts) to provide the overall transport container with excellent thermal properties for isolating the thermal environment within the container. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II) 
	Furthermore, Feurer fails to teach wherein the lid comprises a circumferential groove in a bottom surface thereof, the circumferential groove configured for engaging with the circumferential projection, so as to create a tight connection between the lid and the receptacle.
	LaMere is in the same field of endeavor as the claimed invention, Feurer and Roberts, which is an insulated transport container (i.e. a portable cooler). LaMere teaches an insulated transport container embodiment (100; as shown in Figs. 1-2 - for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the insulated transport container comprises a receptacle (110) and a lid (160), wherein the receptacle has an outer upper rim portion (172), an inner upper rim portion and a middle upper rim portion (170) disposed between an outer edge portion and an inner upper edge portion (see LaMere Fig. 1), wherein the middle upper rim comprises a circumferential projection (176), and wherein the lid comprises a circumferential groove (178) in the bottom surface (174) thereof, the circumferential groove configured for engaging with the circumferential projection, so as to create a tight connection between the lid and the receptacle (LaMere Col. 4 Ln. 32 – Col. 5 Ln. 28).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar arrangement between the receptacle and lid (as taught by LaMere) for the overall transport container (of Feurer) to provide a water-tight seal between the receptacle and the lid (LaMere Col. 5 Ln. 24-28), and since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04(VI)(C)
Regarding claim 2, modified Feurer as above further teaches wherein the access portion is disposed at each corner on two adjacent side walls (see Feurer annotated Fig. 1 above).	
Regarding claim 3, modified Feurer as above further teaches wherein the access portion comprises a first end portion, a second end portion and a middle portion disposed between said first end portion and said second end portion (see Feurer annotated Fig. 1 above).
Regarding claim 4, modified Feurer as above further teaches wherein the first end portion, the second end portion and the middle portion have a shape corresponding in width to the width of the outer upper rim portion (see Feurer annotated Fig. 1 above).
Regarding claim 5, modified Feurer as above further teaches wherein the first end portion and the middle portion as well as the second end portion and the middle portion are each arranged at an angle to each other (see Feurer annotated Fig. 1 above).
Regarding claim 6, modified Feurer as above further teaches wherein the length of the first end portion and the second end portion is shorter than the length of the middle portion (see Feurer annotated Fig. 1 above).
Regarding claim 7, modified Feurer as above further teaches all the structural limitations as set forth in claims 1-3 (respectively), except for wherein a length of the first end portion and the second end portion is more than 1 cm and a length of the middle portion is more than 3 cm.
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the length of the first end portion and the second portion (of Feurer) to be more than 1 cm and the length of the middle portion (of Feurer) to be more than 3 cm to adjust the size of the access (finger) portion, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A)
Regarding claim 8, modified Feurer as above further teaches wherein the lid comprises an upper rim part, a lower rim part and an outer rim part, wherein an outer edge of the lower rim part is formed to lie in one plane (see Feurer annotated Fig. 1 above).
Regarding claim 9, modified Feurer as above further teaches wherein the receptacle and the lid comprise an outer surface made of expanded polypropylene foam EPP (Feurer [0017]).
Regarding claim 11, modified Feurer as above further teaches wherein the middle upper rim portion is configured to be inserted into a circumferential groove arranged on the lid (see LaMere Fig. 1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claims 1-3 above) and further in view of Deka (US 8875934 – art of record; hereinafter Deka).
Regarding claim 10, Regarding claim 10, modified Feurer as above further teaches all the structural limitations as set forth in claims 1-3 (respectively), except for wherein the receptacle and the lid comprise an inner surface made of a polyethylene plastic.  
	Deka is in the same field of endeavor as the claimed invention, which is an insulated transport container (i.e. a portable cooler). Deka teaches an insulated transport container embodiment (10; as shown in Figs. 1 and 3-11 - for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the insulated transport container comprises a receptacle (22) and a lid (20), wherein the receptacle has an outer upper rim portion, an inner upper rim portion and a middle upper rim portion disposed between the outer and inner upper edge portions (see Deka Fig. 4), and wherein the receptacle and the lid comprise an inner surface made of a polyethylene plastic (i.e. in the form of inner layer (66); Deka Col. 4 Ln. 13-29 and 40-65 and Figs. 4-5a).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inner surface of both the receptacle and the lid (of Feurer) out of polyethylene plastic (as taught by Deka) to make the interior impact resistant, corrosion resistant and allow the user to easily clean the interior of the overall container.  See MPEP §2144.07 



Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive for the following reason(s):
Applicant argues that the applied art (in particular Feurer) fails to teach certain features of the claimed invention, specifically, “the middle upper rim portion comprises a circumferential projection.” Applicant further argues that “the circumferential step 30” (of Feurer – which is what examiner equates to the claimed middle upper rim portion) is the not the same as the claimed “middle upper rim portion comprises a circumferential projection” (see item I on Remarks pg. 7-8). Examiner respectfully disagrees with this assertion as shown in the art rejection above (specifically annotated Fig. 1a above), which clearly shows the step (30) being the middle upper rim portion and is a projection that encircles (i.e. circumferential) the entire upper edge of the receptacle; emphasis added.  Examiner will further note that the claim does not specify which orientation or direction the circumferential projection is arranged in. Thus, applicant is reminded that during examination claim limitations are to be given their broadest reasonable reading (See MPEP §2111).  With this in mind, the prior art structure (of Feurer) discloses the claimed limitation of “the middle upper rim portion comprises a circumferential projection” as set forth in claim 1; emphasis added.
Applicant further argues that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the circumferential projection projects outwards such that when viewed from any side, the width of Applicant’s vacuum insulation transport container is wider at the circumferential projection than at the receptacle” see Remarks pg. 7-8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP §2145(VI)
Applicant argues that the 103 rejection of Feurer and further in view of Roberts and LaMere, does not teach the claim features of claims 1-9 and 11 (see Remarks pg. 8-10).  Examiner respectfully disagrees with this assertion and applicant is reminded of the following, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP §2145(III)
Examiner will note that Roberts is relied upon to teach “vacuum insulation”; emphasis added.
Examiner further notes that LaMere is relied upon to change the shape of the “step profile” sealing arrangement (as shown in Feurer Fig. 1a above) to an upside-down T-shape profile sealing arrangement (as taught by and shown in Fig. 1 of LaMere). By changing the shape from the step-profile to the upside-down T-shape profile, the resultant structures will work equally well, which will ensure a water-tight seal; emphasis added.
Lastly, applicant argues that the 103 rejection of applied references (Feurer, Roberts and LaMere) and further in view of Deka, does not teach the claim features of claims 10 (see item II on Remarks pg. 10-11).  Examiner respectfully disagrees with this assertion and applicant is reminded of the following, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP §2145(III)

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736
	
	
	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736